Citation Nr: 0903681	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post traumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a bipolar disorder with depression.  

3.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and L. C.

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1966 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In 
August 2006, the RO determined that new and material evidence 
had not been received to reopen the veteran's claim of 
entitlement to service connection for a bipolar disorder with 
depression and denied service connection for schizophrenia.  
In November 2008, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a bipolar disorder with depression and 
service connection for both PTSD and schizophrenia are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In September 2002, the RO determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for PTSD and denied the claim on 
the merits.  The veteran submitted a NOD with the adverse 
decision.  

2.  In April 2003, the RO issued a statement of the case to 
the veteran and his accredited representative.  The veteran 
did not subsequently perfect a substantive appeal from the 
adverse decision.  

3.  The documentation submitted since the September 2002 
rating decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

The September 2002 RO decision denying service connection for 
PTSD is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for PTSD has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's application to reopen his claim for 
service connection for PTSD, the Board observes that the RO 
issued VCAA notices to the veteran in January 2004, November 
2006, and November 2007 which informed him of the evidence 
needed to support an application to reopen a claim of 
entitlement to service connection, a claim of entitlement to 
service connection, and the assignment of a disability 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his application.  The 
January 2004 VCAA notice was issued prior to the July 2004 
rating action from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's application.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1; (2006) Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition for cert. 
filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2008).  

A.  Prior RO and Board Decisions

In December 1998, the Board determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for PTSD and denied the claim.  The veteran and 
his accredited representative were provided with copies of 
the Board's decision.  

The evidence considered by the Board in formulating its 
decision may be briefly summarized.  The veteran's service 
medical records do not refer to PTSD or other chronic 
psychiatric disorder.  The veteran's service personnel 
records reflect that he served with the Army in the Republic 
of Vietnam.  An October 1983 hospital summary from Eastern 
State Hospital conveys that the veteran was diagnosed with a 
bipolar disorder with psychotic features.  In the veteran's 
December 1984 claim for service connection, the veteran's 
mother advanced that the veteran experienced Vietnam-related 
nightmares and suffered from PTSD.  The report of a February 
1985 VA examination for compensation purposes states that the 
veteran was diagnosed with a bipolar disorder.  In his June 
1996 claim for service connection, the veteran advanced that 
he had experienced chronic PTSD symptoms for many years.  The 
report of an August 1996 VA examination for compensation 
purposes states that the veteran was diagnosed with a bipolar 
disorder.  The examiner commented that the veteran "did not 
meet [the] full criteria for PTSD."  In an undated written 
statement received in September 1996, the veteran conveyed 
that his Vietnam War-related stressful experiences included a 
March 1, 1967, episode in which his company came under enemy 
mortar fire and his "brain exploded."  A July 1997 written 
statement from U.S. Army & Joint Services Environmental 
Support Group (presently the United States Armed Services 
Center for Unit Records Research (USASCURR)) notes that the 
Phu Loi, Republic of Vietnam, U.S. Army installation to which 
the veteran's unit was assigned came under repeated enemy 
mortar attack during the veteran's duty there.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for PTSD.  In September 
2002, the RO tacitly determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for PTSD and denied the claim as "the 
preponderance of the evidence contained in [the veteran's] 
claims folder shows a diagnosis of bipolar disorder, not 
PTSD."  The veteran submitted a NOD with the adverse 
decision.  In April 2003, the RO issued a statement of the 
case to the veteran and his accredited representative.  The 
veteran did not subsequently perfect a substantive appeal 
from the adverse decision.  

The additional evidence reviewed by the RO in reaching its 
decision may be briefly summarized.  A May 2002 written 
statement from B. K. L., M.D., conveys that the veteran 
experienced Vietnam War-related flashbacks and nightmares.  
He diagnosed the veteran with PTSD and major depression.  A 
June 2002 written statement from the veteran related that his 
Vietnam War-related stressful experiences included coming 
under enemy mortar fire; the explosion of his base's 
ammunition dump in one such assault; and having been in the 
Tet Offensive.  A December 2002 VA treatment record states 
that the veteran was diagnosed with a bipolar disorder and 
PTSD.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The evidence submitted since the September 2002 RO decision 
denying service connection for PTSD consists of VA 
examination and clinical documentation; private clinical 
documentation; copies of articles relating to the Vietnam 
War; the transcript of the November 2008 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO; and 
written statements from the veteran.  A February 2003 written 
statement from Dr. L. notes that the veteran was diagnosed 
with PTSD, bipolar disorder in remission, and alcohol 
dependency in remission.  Dr. L. opined that: 

D)  His PTSD is clearly related to his 
military experiences.  

E)  His experiences in Vietnam which were 
most traumatic for him are documented in 
his record.  While he was not injured by 
enemy fire, he developed a "feeling of 
intense awareness."  This intense 
awareness returned with his first manic 
episode in 1983 following the death of 
his father.

A November 2008 written statement from G. A. R., Ph.D., 
conveys that the veteran was diagnosed with "PTSD, 
permanent" and "major depression, recurrent connected with 
PTSD."  The doctor commented that:

[The veteran] has been mis-diagnosed 
since his father died.  He has severe 
PTSD and depression from his PTSD with 
psychotic features.  He is not bipolar 
and has had no manic episodes in fifteen 
(15) years.  While in Vietnam, he had 
amnesia for approximately six (6) months 
of the first part of his tour.  After a 
record search, it was reported his base 
was rocketed almost every day.  This is 
where his PTSD started.  

The Board finds that the written statements from Drs. L. and 
R. constitute new and material evidence in that they are of 
such significance that they raise a reasonable possibility of 
substantiating the veteran's claim for service connection 
when considered with previous evidence of record.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for PTSD is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for PTSD is to be 
determined following a de novo review of the entire record.  

At the November 2008 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he received ongoing psychological treatment from Dr. R. 
for his PTSD.  Clinical documentation of the cited treatment 
is not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

In reviewing the claims files, the Board observes that the 
veteran's chronic acquired psychiatric disability has been 
variously diagnosed as a bipolar disorder, depression, 
schizophrenia, and PTSD.  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
finds that further VA psychiatric evaluation would be helpful 
in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his chronic acquired 
psychiatric disability including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact Gary A. Rouse, Ph.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after March 2008, not 
already of record, be forwarded for 
incorporation into the record.

4.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic acquired 
psychiatric disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
acquired psychiatric disorder had its 
onset during active service; is 
etiologically related to the veteran's 
traumatic experiences in the Republic of 
Vietnam; or otherwise originated during 
active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then adjudicate the veteran's claims 
of entitlement to service connection for 
PTSD on a de novo basis and readjudicate 
the issues of whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for a bipolar disorder with 
depression and service connection for 
schizophrenia.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the veteran's 
application and claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


